03/03/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                   No. DA 20-0155


IN THE MATTER OF:

C. L.,

               A Youth.


                             GRANT OF EXTENSION


         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including April 2, 2021, within which to prepare, serve, and file its response

brief.




MPD                                                                    Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                             March 3 2021